Exhibit 10.3

 

January 10, 2012

 

Mr. David McGirr

Chief Financial Officer

Cubist Pharmaceuticals

65 Hayden Avenue

Lexington, MA 02421

 

Re:  Amendment to November 1, 2010 Part 2 Agreement to Update GMP

 

Dear Mr. McGirr:

 

This letter shall serve to amend the Part 2 Agreement, to memorialize Cubist and
The Richmond Group, Inc.’s agreement on an updated Guaranteed Maximum Price
(GMP) for the TI Phase and the Parking Phase of the work covered by the Part 2
Agreement.  Per the attached summary,  The GMP for the TI Phase shall be
adjusted to  $12,597,801 including the Fixed A/E Costs of $356,270, Fixed
Supervision Cost of $790,010, and Fixed General Conditions of $802,927 and Fixed
Fee of $506,000.  The GMP for the Parking Phase (Garage) shall be $ 5,380,446
including the Fixed A/E Costs of 285,900, Fixed Supervision Cost of $115,107,
Fixed General Conditions Cost of $192,283 and Fixed Fee Cost of $195,000.  The
Richmond Group has absorbed $2,439,384 of additional work not originally
contemplated, as requested by Cubist throughout the project .  These amounts are
detailed on the attached document, and Cubist Agrees that these amounts shall be
included in the total GMP.  As a result the total GMP under the Part 2 Agreement
including the $27,271,205 for the Core and Shell Phase shall be adjusted to
$47,688,836.

 

Substantial Completion for the Garage and TI phase was achieved on December 16,
2011 for the North Building.  Work remains ongoing within the South Building and
shall be completed in accordance with the schedule as mandated by the
availability of space once Cubist moves, the target occupancy for this Phase
shall be May 18th, 2012.  The Part 2 Agreement shall not be amended in any other
way other than as explicitly set forth in this letter and shall remain in full
force and effect as amended.

 

Please indicate your agreement to this amendment to the Part 2 Agreement by
signing in the space indicated below.

 

Very truly yours,

The Richmond Group, Inc.

 

By:

/s/ Richard J. Leffelholz

 

 

Richard J. Leffelholz, Executive Vice President

 

 

Acknowledged and Accepted

 

16th day of  December, 2011.

 

CUBIST  PHARMACEUTICALS

 

By:

/s/ David W. J. McGirr

 

 

David McGirr, Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

[g70051ke29i001.gif]

 

12/22/2011

 

 

 

 

 

 

Description

 

Final Costs - Core
and Shell

 

Final Costs - Garage

 

Final Costs - Fitout

 

Approximate Costs
of Absorbed Work

 

 

 

 

 

 

 

 

 

 

 

Demolition

 

$

252,550

 

$

—

 

$

7,211

 

$

55,000

 

Sitework

 

$

1,149,303

 

$

616,914

 

$

—

 

 

 

Landscaping

 

$

326,206

 

$

—

 

$

—

 

 

 

Precast Structure

 

$

—

 

$

1,820,000

 

$

—

 

 

 

Concrete Foundations

 

$

1,110,192

 

$

494,721

 

$

—

 

 

 

Masonry

 

$

—

 

$

168,781

 

$

—

 

 

 

Structural Steel

 

$

2,886,959

 

$

—

 

$

—

 

$

150,000

 

Misc. Metals

 

$

636,843

 

$

205,140

 

$

—

 

$

20,000

 

Carpentry/Millwork

 

$

6,490

 

$

—

 

$

175,369

 

$

14,000

 

Roofing / Waterproofing

 

$

1,153,660

 

$

70,055

 

$

76,497

 

 

 

Doors and Hardware

 

$

116,238

 

$

27,116

 

$

110,612

 

$

70,000

 

Exterior Facacde

 

$

3,384,226

 

$

294,322

 

$

—

 

 

 

Interior Glass and Glazing

 

$

109,189

 

$

—

 

$

380,000

 

 

 

Drywall

 

$

1,904,164

 

$

79,444

 

$

1,435,000

 

$

350,000

 

Tile

 

$

—

 

$

—

 

$

—

 

 

 

Acoustical Ceilings

 

$

—

 

$

—

 

$

208,196

 

$

20,000

 

Flooring

 

$

192,342

 

$

—

 

$

685,136

 

$

125,000

 

Paint

 

$

91,415

 

$

21,020

 

$

128,150

 

$

22,000

 

Misc. Specialties

 

$

2,575

 

$

—

 

$

154,095

 

$

10,000

 

Equipment - Cold Rooms Only

 

$

—

 

$

—

 

$

170,657

 

$

93,000

 

Lab Casework

 

$

—

 

$

—

 

$

790,000

 

$

96,258

 

Elevator

 

$

309,272

 

$

115,028

 

$

—

 

 

 

Fire Protection

 

$

324,617

 

$

167,000

 

$

223,408

 

 

 

Plumbing

 

$

536,420

 

$

113,659

 

$

1,020,128

 

$

32,126

 

HVAC

 

$

6,906,206

 

$

93,052

 

$

3,285,203

 

$

728,000

 

Electrical

 

$

2,077,932

 

$

243,392

 

$

976,294

 

$

654,000

 

General

 

$

572,995

 

$

62,512

 

$

316,638

 

 

 

Supervision

 

$

860,845

 

$

115,107

 

$

790,010

 

 

 

GC’s/Permits/Insurance

 

$

585,665

 

$

192,283

 

$

802,927

 

 

 

CA Engineering

 

$

403,850

 

$

285,900

 

$

356,270

 

 

 

Insurance and Permits

 

$

440,445

 

w/GC’s

 

w/GC’s

 

 

 

Contingency

 

$

—

 

$

—

 

$

—

 

 

 

Overhead and Profit

 

$

930,606

 

$

195,000

 

$

506,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Budget

 

$

27,271,205

 

$

5,380,446

 

$

12,597,801

 

$

2,439,384

 

 

 

 

 

 

 

 

 

 

 

 

 

Costs without Absorbed Extra Work

 

$

45,249,452

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Final Costs

 

$

47,688,836

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Budget summary of items comprising Absorbed work

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

187,826

 

New Lab Modifications Requested by Cubist

 

 

 

$

319,019

 

New Rackwasher - Level 1

 

 

 

$

254,414

 

NMR Room Rework Level 1 (Not in BOD)

 

 

 

$

387,810

 

3rd Floor ACF (Not in BOD)

 

 

 

$

433,315

 

New Trasformer and Switchgear for the Existing 3 Story Building

 

 

 

$

857,000

 

Level 1 Modifications (Not in BOD)

 

 

 

$

2,439,384

 

 

 

 

--------------------------------------------------------------------------------